McAJDAM, J.
The defendant was incarcerated August 23, 1894,. under an order of arrest granted by Judge Freedman. Since them the plaintiff has relented, executed a general release to the defendant, and consented to his discharge from imprisonment. Josiah T». Lovejoy, the attorney of the plaintiff, objects to the defendant’s discharge on the ground that his fees in the action, amounting to $250,. have not been paid. Section 66 of the Code gives the attorney who> appears for a party a lien upon his client’s cause of action, which cannot be affected by any settlement between the litigants. This lien extends to all provisional remedies or securities given in the action after its commencement. Therefore, there can be no valid discharge of the defendant, who is totally impecunious, until the attorney who incarcerated him sees fit to consent, and this counsel1 absolutely, refuses to do. This is a sad case, but the court can extend no aid. Motion to discharge denied.